DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Status of Claims
Responsive to the amendment filed 15 November 2021, claims 1, 2, 4, and 6 are amended and claims 18-20 are added.  Claims 3 and 5 are cancelled.  Claims 1, 2, 4, and 6-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 15 November 2021, new grounds of rejection are presented corresponding to the changes made in the claims.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites the limitation ”within the container, the eutectic alloy is introducible into the grain boundaries of the plastically deformed and non recrystallized aluminum alloy, via the aluminum oxide layer of the surface of the at least one cold worked aluminum alloy object.”  This limitation is not found in applicant’s specification, and is new matter.  Whet the specification says is that “The eutectic alloy is diffused through disruptions in the aluminum oxide layer” (see applicant’s Summary).  This is very different from the alloy being introducible through the oxide layer.  Effectively applicant has now chosen to claim the opposite of what the specification teaches, and this is new matter.  
Claims 19 and 20 are dependent on claim 18 and are also not described.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the aluminum alloy is at least 87% aluminum alloy.  The scope of claim 2 as written is indefinite.  The skilled artisan would understand that the alloy is the alloy and not partly an alloy.  It is assumed that the last word “alloy” is added to the claim in error, and the limitation should define that the alloy is 87% aluminum by mass, as was described in the specification.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”).

Woodall envisions that the aluminum material is handled separately from the eutectic prior to the reaction (See [0058]-[0059] and Examples 1-3).   More specifically, Woodall envisions that a solid rod of the alloy is prepared separately from the liquid Ga-In alloy and combined when desired (see Example 3).  The examples of Woodall thus unequivocally teach a “kit” having aluminum alloy object and a separate additional alloy that are combinable to form hydrogen.  
Regarding wherein the aluminum contains misaligned grains defining grain boundaries, Woodall clearly describes grain boundaries ([0012], [0026]).  The limitation of being “misaligned” grains is descriptive of a grain boundary in general, and is thus inherent to the aluminum in the disclosure of Woodall.  Applicant is directed to MPEP 2112.  
Woodall does not teach that the at least one aluminum object is cold worked and unrecrystallized.  
Ishida teaches a hydrogen gas generating method which includes bringing aluminum alloy that has been subjected to a rolling treatment or a powdering treatment into water (See abstract or Summary).  Ishida teaches that the aluminum may be combined with metal such as Sn and In, which will form liquid for the reaction (See [0037]-[0039]).  Ishida teaches that gallium may also be added ([0042]-
Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]).   In the alternative, it would have been obvious to one of ordinary skill to have combined known elements (deformed aluminum of Ishida) in the prior art according to the known methods (those of Woodall) in order to yield predictable results (the synthesis of hydrogen).  
Regarding claim 2, it is noted that the claim is not clear.  See objections above.
Woodall describes that an alloy of 90/10 or 98/2 aluminum/tin may be used (See Examples 1-3).  
Woodall in view of Ishida does not describe any values as to what the amount of deformed unrecrystallized aluminum would be.  However, Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  Thus the claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Regarding claims 8-9 Woodall teaches that aluminum includes a passive oxide as claimed ([0027]).  
Regarding claims 10-11, Woodall teaches spherical pellets of the aluminum material (see [0047]-[0048]).
Regarding claim 13, Ishida teaches that the grains become fiber shape ([0048]). 
Regarding claims 14-15, Woodall teaches that the alloy may be about 80/20 Gallium and Indium ([0059]). 
Regarding claim 16, Woodall teaches that the liquid alloy may include tin (See [0060]).
Regarding claim 17, Woodall teaches yields within the claimed range (See Figs 10-12).
Regarding claims 18-20, Woodall in view of Ishida is applied as stated in the rejections above.  The claimed properties not enumerated in the prior art would have naturally flowed from following the suggestions of the prior art.  Woodall does not describe the plastic deformation of the aluminum.  Ishida describes plastic deformation is beneficial to achieve the hydrogen generation (cited above).   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”) as applied to claim 1 above, and further in view of US 2002/0088178 A1 (hereinafter “Davis”).
Regarding claim 12, Woodall in view of Ishida does not teach a spool of wire. 
Davis teaches a hydrogen generation apparatus (title, Fig. 5, Summary).  Davis teaches that the hydrogen generation apparatus includes a spool of fuel material (Fig 5, Summary).  Davis teaches that by 
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]), and further to have used the spool of wire form for the fuel, as taught by Davis, because Davis teaches the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  

Response to Arguments
Applicant's arguments filed 15 November have been fully considered but they are not persuasive. 
Applicant argues that the amendment overcomes the objections regarding claim 2.  The examiner agrees that those objections are overcome by this amendment.  In this case a new grounds of rejection under 35 USC 112 are introduced as stated above.  The examiner notes that while applicant has clearly made a bona fide attempt at correcting the prior issue, the claim now includes an error which renders it indefinite.    
Applicant argues that Woodall or Ishida, either alone or in combination, do not teach or suggest the claimed invention.  Regarding the arguments to Woodall or Ishida individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case no rejections are made over Woodall or Ishida alone.  The examiner agrees with applicant’s position that either of these references when taken alone does not render the invention obvious.   Applicant argues that the Examiner has incorrectly failed to give 
Applicant argues that Woodall and Ishida each teach that hydrogen yields are around 90% (Remarks pp. 7-8).  For this reason, applicant concludes that the examiner’s position regarding the motivation to have combined the teachings of Woodall with those of Ishida would not be correct, because the skilled artisan would not have expected any improvement in hydrogen yield.  The examiner thanks applicant for this well described technical argument.  However, the argument is not persuasive.  It is noted that the two processes of Ishida and Woodall are both directed to adding elements to aluminum in order to facilitate a synthesis of hydrogen.  However as applicant points out in the Remarks, the processes do have meaningful differences.  The fact that both yield about 90% of the theoretical maximum of hydrogen would not have been a deterrent to the skilled artisan seeking to improve.  As was stated prior, Ishida appears to describe the theory and the means to why such an improvement might occur.  In addition, even if such a motivation would not have been valid to a skilled artisan, The combination of known elements using known methods to achieve predictable results would have been obvious to one of ordinary skill.  For these reasons, when all of the evidence is considered as a whole, the evidence of obviousness outweighs the evidence of nonobviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734